Applying for Certiorari, or writ of review, to the 15th Judicial District Court, Parish of Lafayette (Hon. Bennett J. Gau-treaux) # 88-54790 State of Louisiana.
WRIT DENIED: From the writ application filed in this court, we find no clear error in the trial court’s ruling. A motion for summary judgment shall be rendered only if the mover is entitled to judgment as a matter of law. La.C.C.P. Art. 966. The trial court was correct in denying the motion for summary judgment as there exists a question of law. Compare ADA Resources v. Don Chamblin & Associates, Inc., 361 So.2d 1339 (La.App. 3 Cir.1978); Cooling v. U.S.F. & G., 269 So.2d 294 (La.App. 3 Cir.1972) writ den. 272 So.2d 373 (La.1973) with Moreau v. Moran, 465 So.2d 202 (La.App. 3 Cir.1985); State Farm Fire & Cas. Co. v. Avant, 404 So.2d 1311 (La.App. 2 Cir.1981). Relator has an adequate remedy by appeal in the event of an adverse judgment.
FORET, J., would grant the writ and call the matter up for briefing, argument, and rendition of a formal opinion.